CHINA GROWTH DEVELOPMENT, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED CONDENSED BALANCE SHEET AS OF DECEMBER 31, 2007 Assets Historical Taiyuan Rongan Historical China Growth Pro Forma Adjustments Note Combined Pro Forma Current Assets Cash and cash equivalents $ 1,184,621 $ 1,707 $ 1,186,328 Accounts receivable, net - 18,336 18,336 Inventory - 59,353 59,353 Other receivables, net 8,947 3,400 12,347 Other receivables from related party 92,634 - 92,634 Interest receivables from related parties 9,160 - 9,160 Notes receivable from related party 137,088 - 137,088 Prepaid expenses 22,179 - 22,179 Advances to suppliers 10,885,969 - 10,885,969 Total Current Assets 12,340,598 82,796 12,423,394 Fixed assets, net 58,139,771 10,346 58,150,117 Intangible assets, net 10,288,717 - 10,288,717 Total Assets $ 80,769,086 $ 93,142 $ 80,862,228 Liabilities and Shareholders' Equity (Deficit) Current Liabilities Accounts payable and accrued expenses $ 205,627 $ 114,819 (114,819 ) d, e 205,627 Loans payable - current 1,985,030 - 1,985,030 Loans payable to related parties - current 358,548 - 358,548 Accrued compensation - 9,000 (9,000 ) e - Construction payable 3,095,639 - 3,095,639 Income tax payable 229,343 229,343 Other payable 495,774 - 495,774 Deferred revenue - current 9,530,814 9,530,814 Notes payable - 200,000 (200,000 ) d - Total Current Liabilites 15,900,775 323,819 15,900,775 Deferred revenue - non-current 29,501,367 - 29,501,367 Total Liabilities 45,402,142 323,819 45,402,142 Minority interest 7,159,250 - 5,472,325 a, c 12,631,575 Shareholders' Equity (Deficit) Paid-in capital 9,134,326 - (2,128,766 ) a 7,005,560 Common stock - 88 3,409 a, d 3,497 Additional paid-in capital - 2,128,350 (335,692 ) a, b, d, e 1,792,658 Other comprehensive income 1,958,238 - (619,352 ) c 1,338,886 Retained earnings 17,115,130 - (4,427,220 ) c 12,687,910 Accumulated deficit - (2,359,115 ) 2,359,115 b - Total Shareholders' Equity (Deficit) 28,207,694 (230,677 ) 22,828,511 Total Liabilities and Shareholders' Equity (Deficit) $ 80,769,086 $ 93,142 $ 80,862,228 See Accountant’s Compilation Report. F-1 CHINA GROWTH DEVELOPMENT, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED CONDENSED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2007 Historical Taiyuan Rongan Historical China Growth Pro Forma Adjustments Note Combined Pro Forma Net revenue $ 12,784,125 $ 244,677 $ 13,028,802 Cost of revenue - 153,376 153,376 Gross Profit 12,784,125 91,301 12,875,426 General, selling and administrative expenses 6,726,211 713,319 7,439,530 Operating income (loss) 6,057,914 (622,018 ) 5,435,896 Nonoperating expense 384,251 31,091 415,342 Income (loss) before provision for income tax 5,673,663 (653,109 ) 5,020,554 Provision for income tax 66,375 - 66,375 Net income (loss) before minority interest 5,607,288 (653,109 ) 4,954,179 Minority interest 1,340,142 - 837,039 c 2,177,181 Net income (loss) $ 4,267,146 $ (653,109 ) $ 2,776,998 Net earnings (loss) per share: Basic & diluted $ - $ (0.75 ) $ 0.08 Weighted average number of shares outstanding: Basic & diluted - 868,788 34,090,934 34,959,722 See Accountant’s Compilation Report. F-2 CHINA GROWTH DEVELOPMENT, INC. AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL INFORMATION 1.The Merger The merger is a reverse acquisition purchase in which Taiyuan Rongan Business Trading Company, Ltd. and Subsidiaries (“Taiyuan Rongan”) is treated as the acquiror of China Growth Development, Inc. and Subsidiaries (“China Growth”) for financial accounting purposes.Under that method, the purchase price for accounting purposes should be established using the fair market value of China Growth at the close of business day on May 7, 2008, the closing date of the Stock for Stock Exchange Agreement. The Company is still in the process of evaluating the fair value of the assets acquired and the liabilities assumed in order to make a final determination of the purchase price in excess of net assets acquired.Accordingly, the purchase accounting information is preliminary and has been made solely for the purpose of developing such pro forma combined condensed financial information. The unaudited pro forma combined condensed balance sheet and statements of operations are not necessarily indicative of the financial position and operating results that would have been achieved had the merger been completed as of the beginning of the earliest periods presented.They should not be construed as being a representation of financial position or future operating results of the combined companies. Management does not expect significant changes to the preliminary valuation of the transaction.However, the final purchase price allocation could be significantly different from the amounts reflected in the unaudited pro forma combined condensed financial information.In addition, the unaudited pro forma combined condensed financial information gives effect only to the adjustments set forth in the accompanying notes and does not reflect any restructuring or merger related costs, or any potential cost savings or other synergies that management expects to realize as a result of the merger. 2.Adjustments to Unaudited Pro Forma Combined Condensed Financial Statements The adjustments to the unaudited pro forma combined condensed balance sheet as of December 31, 2007 and the unaudited pro forma combined condensed statement of operations for the year ended December 31, 2007 in connection with the proposed merger are presented below: (a)This adjustment is to reflect the issuance of 31,500,000 shares of China Growth’s common stock and common stock purchase warrants for purchasing an aggregate of 1,400,000 common shares of the Company at an exercise price of $0.50 per share, in exchange for 80% of the 100% of capital contributions in Taiyuan Rongan. (b)This adjustment is to eliminate the accumulated deficit of China Growth. (c)This adjustment is to reflect equity interests in Taiyuan Rongan held by minority shareholders. (d)This adjustment is to reflect the settlement of $200,000 principal amount convertible promissory note and related accrued interest with the issuance of 2,590,934 shares (post-split) of the Company’s common stock. (e)This adjustment is to eliminate liabilities of China Growth not assumed under this merger. F-3 CHINA GROWTH DEVELOPMENT, INC. AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL INFORMATION 3.Items Not Adjusted The pro forma statements do not reflect any effect of operating efficiencies, cost savings and other benefits anticipated by Taiyuan Rongan’s management as a result of the merger. 4.Pro Forma Net Earnings Per Share The pro forma basic and diluted net earnings per share is computed by dividing the pro forma net comprehensive income by the pro forma basic and diluted weighted average number of shares outstanding, assuming China Growth and Taiyuan Rongan had merged at the beginning of the earliest period presented.The pro forma basic and diluted weighted average number of shares outstanding includes the common shares issued in exchange for 80% of the 100% of capital contributions in Taiyuan Rongan, and the common shares issued in the settlement of China Growth’s $200,000 principal amount convertible promissory note and related accrued interest upon the completion of the merger. The adjustment to common shares outstanding at December 31, 2007 is calculated as follows: Basic and Diluted Common shares issued to settle convertible promissory note 2,590,934 China Growth shares issued to Taiyuan Rongan shareholders 31,500,000 Pro forma adjustment to shares outstanding 34,090,934 F-4
